Case 2:19-mj-00128-PLM Document1 Filed 03/29/19 Page 1 of 18

 

AQ, [D6 (Rev. 04/10) ApePeRER® a Search Warrant (Modified: WAWD 10-26-18)
—___ LODGED __—— RECEIVED

MAR 29 2019 UNITED STATES DISTRICT COURT

for the
AT SEATTLE sys .
LERK U.S. DISTRICT COURT Western District of Washington

Cc
DISTRICT OF WASHINGTON
eens DEPUTY

In the Matter of the Search of

‘Briefly describe the property to be searched
Or Dae the person by vn and address)
Information associated with Facebook, Inc. user ID's
100000040062226 and 115560115151566 that is stored at
Facebook, Inc.,more particularly described in Attachment A

Case No. MJI4 -~128

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location): .

Information associated with Facebook, Inc. user ID's 100000040062226 and 115560115151566 that is stored at Facebook, Inc., more particularly
describe in Attachment A, incorporated herein by reference.

located in the Northern District of Califomia , there is now concealed (identify the
person or describe the property to be seized):

 

See Attachment B, incorporated herein by reference.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
© evidence of a crime;
of contraband, fruits of crime, or other items illegally possessed;
0 property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
26 U.S.C. §7206 Fraud and False Statements
18 U.S.C. §1343 Fraud by Wire :
18 U.S.C. §1028A Aggravated Identity The

The application is based on these facts:
v See Affidavit of Special Agent Eric Huynh, continued on the attached sheet.

[| Delayed notice of days (give exact ending date if more than 30 days: is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

Pursuant to Fed. R. Crim. P. 4.1, this warrant is presented: [Joy reliable Ses recorded.

—_ Applicant ’s Signature

Eric Huynh, Special Agent
Printed name and title

© The foregoing affidavit was sworn to before me and signed in my presence, or
© The above-named agent provided a sworn statement attesting to th of the foregoing affidavit by telephone.

Date: 03/29/2019 (ot, L , IM SL.

Judge's signature

City and state: Seattle, Washington Paula L. McCandlis, United States Magistrate Judge
Printed name and title

 

 

 

 

USAO: 2018R01115
Oo feo DH A F&F WD NH

MO bBo KY YH NH WKH BH WV NH RFK KF RK Ke HF Fe Oe Oe Oe
oO “s} OO tA POH ONL OUh S|! lUCOULUlUCOUlClUCOULUN CUNO Ow ONY CS

 

 

Case 2:19-mj-00128-PLM Document1 Filed 03/29/19 Page 2 of 18

AFFIDAVIT OF ERIC HUYNH
STATE OF WASHINGTON )
) ss.
COUNTY OF KING )

I, Eric Huynh, being first duly sworn, hereby depose and state as follows:
I INTRODUCTION AND AGENT BACKGROUND

1. I am a Special Agent with the Social Security Administration, Office of the
Inspector General (SSA-OIG), assigned to the Seattle field office, and have been since
April 2017. From 2010 to 2017, I was a Special Agent with the United States Army
Criminal Investigation Division. Since becoming an investigator I have received training
and conducted investigations related to homicide and suicide, sexual assault, drugs, child
abuse and exploitation, fraud, larceny, and counter-terrorism. I have found, in my
experience, subjects of all types of criminal investigations routinely use digital devices
and social media in the commission of a crime.

2. I make this affidavit in support of an application for a search warrant for the
Facebook, Inc. (Facebook) accounts 100000040062226 and 115560115151566, with the
user names “SJKrier” and “KrierAssociates” (respectively), stored at premises owned,
maintained, controlled, or operated by Facebook, a social networking company
headquartered in Menlo Park, California. The information to be searched is described in
the following paragraphs and in Attachment A to the requested warrant. I am seeking a
search warrant under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A) to require
Facebook to disclose to the government copies of the information (including the content
of communications) further described in Section I of Attachment B. Upon receipt of the
information described in Section I of Attachment B, government-authorized persons will
review that information to locate the items described in Section II of Attachment B. A
preservation request for both accounts was previously sent to Facebook.

3. The facts set forth in this Affidavit are based on my own personal
knowledge; knowledge obtained from other individuals during my participation in this

AFFIDAVIT OF SA HUYNH - 1 UNITED STATES ATTORNEY
USAO #2018R01115 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo HN DH A HP WD YN

NN NM Bw BH BR ND OND BRD ORDO ea ea ei i
oOo SN ON Oh BP WwW ND SE ON OUlLlUmOLULU NUNC OUR OOOO CUS

 

 

Case 2:19-mj-00128-PLM Document1 Filed 03/29/19 Page 3 of 18

investigation, including other law enforcement officers; review of documents and records
related to this investigation; communications with others who have personal knowledge
of the events and circumstances described herein; and information gained through my
training and experience. Because this Affidavit is submitted for the limited purpose of
establishing probable cause in support of the application for a search warrant, it does not
set forth each and every fact that I or others have learned during the course of this
investigation.

4. Based on my training and experience and the facts as set forth in this
affidavit, there is probable cause to believe that violations of Wire Fraud, in violation of
18 U.S.C. § 1343, Tax Fraud, in violation of 26 U.S.C. § 7206, and Aggravated Identity
Theft, in violation of 18 U.S.C. § 1028A, have been committed by Steven KRIER. There
is also probable cause to search the information described in Attachment A and Section I
of Attachment B for evidence, instrumentalities, contraband and fruits of these crimes, as
described in Section II of Attachment B.

Il. THE INVESTIGATION

5. This investigation of Steven KRIER was started after the Black Diamond
Police Department (BDPD), in Black Diamond, WA, referred information to the SSA-
OIG and the Treasury Inspector General for Tax Administration (TIGTA) about KRIER
being in possession of suspicious documents. BDPD executed a search warrant on
KRIER’s residence at 32631 5“ Ave, Black Diamond, WA, on July 2, 2018, which
recovered, among other things: personally identifiable information (PII) for about 26
people; Internal Revenue Service (IRS) documents suggesting he filed tax returns using
other peoples’ PII; computer-generated printed lists of user names for approximately 90
Intuit accounts (Intuit is the parent company for TurboTax, a computer/internet based tax
preparation program); stolen mail; state-issued ID cards for other people; Social Security
Cards, and multiple electronic devices. All items were seized pursuant to the warrant.

6. On August 1, 2018, I reviewed the evidence obtained by BDPD and found

evidence of SSN misuse characterized by names and SSNs that did not match in the SSA

AFFIDAVIT OF SA HUYNH - 2 UNITED STATES ATTORNEY
USAO #2018R01115 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Se HN KD A BP W HO

MNO NY NY NH WY NY NY NO KY HF FF KF Fe SEF EF OSU ES
Oo ~~ WS mH F&F WH BH KH CO OO CO IN BD A FB WD WN KS &

 

 

Case 2:19-mj-00128-PLM Document1 Filed 03/29/19 Page 4 of 18

databases, and 2016 tax documents containing the information of a person that died in
2010. I also noted the address on many of the documents was 32631 5“Ave, Black
Diamond, WA—KRIER’s address. In addition to the PII found during the search of
KRIER’s residence, the BDPD found letters from the Social Security Administration
Business Services Online (SSA-BSO), the Washington State Secretary of State (SOS),
and the Washington State Department of Revenue (DOR) for a business called “Krier
Associates PLLC”. Information related to this business on the SOS and DOR websites
identified KRIER as the governing person. Open source searches for Krier Associates
showed the business was being represented as a paralegal and tax preparation business.
7. On August 29, 2018, I received information from the SSA-BSO regarding
KRIER’s account. SSA- BSO is a service that facilitates the secure exchange of
information between the SSA, business, individuals, employers, attorneys, and third
parties. KRIER submitted an application for access to SSA-BSO-on April 15, 2018. The
packet contained an application for an Employer Identification Number (EIN) to the IRS
where he stated he was the owner of Krier Associates PLLC, a letter from the IRS
verifying he was assigned an EIN (XX-XXXXXXX), and a copy of his LinkedIn profile
showing his picture along with the text, “Steve Krier, CEO of Krier Associated PLLS,
PS”. The profile page indicated KRIER was employed as an “Independent Associate
Pre-Paid Legal Services Inc. & Identity Theft Shield, Krier Associates PLLC.” Based on
this information, I believe KRIER is the owner and operator of Krier Associates PLLC.
8. On August 22, 2018, SA Kerry Gee, TIGTA, interviewed E.V. A Form
1040X (Amended Tax Return) containing E.V.’s PII was found in KRIER’s residence
during the execution of a search warrant by the BDPD. E.V. told SA Gee that she hired
KRIER to prepare and file her 2017 Federal income tax return. E.V. said she trusted
KRIER because he had a business, Krier Associates LLC, whose Facebook page listed
KRIER as a LLLT (Limited License Legal Technician). E.V.’s 2017 tax return was split

into two separate accounts without her authorization. The first was an account controlled

AFFIDAVIT OF SA HUYNH - 3 UNITED STATES ATTORNEY
USAO #2018RO01115 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo C6 YQ A WT & WH NHN

BO bw HO NY LH KD KH NH NO = = | =] HS SF Fe OS S|
oO ~T NN Or UB UOULULNYGOUlUlUmre ll lUOlUlCNOOO SOD OWL Dlr

 

 

Case 2:19-mj-00128-PLM Document1 Filed 03/29/19 Page 5of 18

by E.V. and the other was controlled by KRIER. Money from her 2017 tax refund was
also used to open a U.S. Savings bond in her name without her authorization.

9, On August 30, 2018, SA Gee and I interviewed D.H. and S.O., both of
whom hired KRIER to prepare and file their 2017 tax returns. In March 2018, D.H.
provided documents containing her PII to S.O., who in turn gave it to KRIER. 8.0. told
us she scanned D.H.’s documents and sent them via Facebook instant messenger to
KRIER. After D.H.’s information was given to KRIER, a line of credit was opened in
her name at Silver Cloud Financial without her authorization. D.H. provided documents
for the fraudulent account, which showed it was opened online, using D.H.’s PII, but with
KRIER’s telephone number and e-mail address. $.O0. provided screenshots of instant
message conversations with KRIER on Facebook. Review of the messages showed
KRIER engaged in conversations about preparing taxes for other people through his
personal Facebook account over Facebook messenger.

10. On August 28, 2018, I requested the SSA Digital Forensics Team (DFT)
conduct an internet and social media examination related to KRIER, and his business
Krier Associates. The examination was completed on October 19, 2018, and provided
publicly available information for KRIER’s personal Facebook profile
(https://www.facebook.com/sjkrier (Profile ID: 100000040062226), where he represents
himself as a “Licensed Legal Practitioner” at Krier Associates. The examination also
provided information about KRIER’s LinkedIn Profile, which showed he was the CEO of
Krier Associates. The Facebook profile for Krier Associates
(https://www.facebook.com/krierassociates (Profile ID:115560115151566), contained
posts that advertised discounts for people who filed their 2018 taxes early.

11. On January 23,2019, SA Gee and I interviewed T.D. She hired KRIER to
prepare her tax return for 2017 and used his services for “the last couple of years.” T.D.
stated she communicated with KRIER about the preparation and filing of her tax return,
her boyfriend’s tax return, as well as her friend’s tax return, over Facebook messenger,
through KRIER’s business profile “Krier Associates” and his personal profile. T.D.

AFFIDAVIT OF SA HUYNH - 4 UNITED STATES ATTORNEY
USAO #2018R01115 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo co YH Wn FP Ww KH —

bBo NO bw NHN WN WH NH WV KH BH Re Be! RB ee eS ee
eo SN NON th OR WwW HB KY OO OO HS DH NH BP HY YO KK S&S

 

 

Case 2:19-mj-00128-PLM Document1 Filed 03/29/19 Page 6 of 18

provided screenshots of conversations she had with Krier Associates and Steve Krier
regarding the details of her taxes. In one message Krier Associates said, in part: “Yeah I
had to do a lot of explaining to her...and hers really wasn’t even that much to be that
nervous about. I mean, I do fudge some numbers here and there and that’s how I get the
results that I get and nobody else does. But I don’t ever do anything I wouldn’t do on my
own taxes and I only do it where it don’t really draw any attention and can’t be verified
anyways...”. In a message with Steve Krier, T.D. wrote, in part: “Can you please let me
know what is going on? I just got off the phone with TurboTax. Sounds like you did use
TurboTax and that my return was more than what you told me but my portion that you
told me ($10k) is the same and you’re taking between $300-$400 dollars?” T.D. told us
she referred her cousin, J.D., to KRIER for tax preparation services.

12. On January 23, 2019, SA GEE and I interviewed J.D. He stated he used
KRIER for his 2016 and 2017 tax returns. We reviewed information from those tax
returns with J.D. and he stated he did not authorize KRIER to split his tax return, or open
a US Savings bond in his name. J.D. said all his communications with KRIER about his
taxes were on Facebook messenger, through KRIER’s business or personal page. J.D.
showed us Facebook messages with Krier Associates regarding his taxes. In one
message, Krier Associates wrote, in part: “Being a CLA Thave an advantage over a CPA
who just goes with whatever the IRS tells them they can do. I push it all the way the top
and over the edge cuz I know Tax Court proceedings will always be on my side by
arguing the same exact arguments that have persuaded then in the past...CPAs don’t
know shit about that lol”. The most recent communication with KRIER was on January
5, 2019. JD said KRIER has asked if J.D. wanted to use him to complete his 2018 taxes.

13. Ihave had contact with IRS Criminal Investigation Special Agent Mark
Pahnke. SA Pahnke provided the PPI and Intuit Account information obtained in the
search warrant by BDPD to the IRS Scheme Development Center (SDC). The primary
function of the SDC is to identify and develop schemes for the purpose of referring and
supporting high-impact criminal tax and related financial investigations. The SDC

AFFIDAVIT OF SA HUYNH - 5 UNITED STATES ATTORNEY
USAO #2018R01115 . 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo 1 DH OH F&F W HO —

wo po bb hb HK WH PO WN HN KH HH HK HF RR Ss | ee
o ns KN ON SP OW NO HEY DOD OOOH ODN ON SP HH OYDLULE CUS

 

 

Case 2:19-mj-00128-PLM Document1 Filed 03/29/19 Page 7 of 18

reviewed this information and performed data analysis in the IRS computer records
system to determine if there were indications of fraud in tax returns that appeared to be
prepared by or connected to KRIER. The SDC determined that 78 tax returns for tax
years 2013 to 2018 were identified as being part of a possible fraud scheme. It appeared
that these 78 tax returns could have claimed fraudulent wages, federal withholding, tax
credits, etc. It also appears that some of the returns could have been filed using stolen
identities. A few of the significant items identified by the SDC that indicate tax fraud are
as follows:

a. Two of the tax returns included in this scheme were specifically identified
by taxpayers as false returns. These taxpayers contacted the IRS and said
that they did not file the returns and they were victims of identity theft. The
sum of the refunds issued on these returns is $20,142.

b. One of the returns included in this scheme was filed for an 86 year old man
that the SDC identified as a victim of identity theft. The refund amount on
his return was $2,230.

c. Duplicate employers, bank accounts, street addresses, email addresses, IP
addresses, and occupations are claimed on tax returns included in this
scheme.

d. KRIER listed Larry Jackson as his spouse in 2013 to 2016. In 2012 he
listed the same taxpayer Larry Jackson as his nephew.

e. Certain bank accounts in the scheme received tax refunds from multiple tax
returns.

14. On March 1, 2019, SA Gee and SA Pahnke interviewed N.W. In that
interview N.W. stated he had his 2017 tax return prepared by KRIER. He stated that
KRIER communicated with him exclusively through Facebook messenger. This included
sending KRIER tax information and documents over Facebook messenger-so that his tax
return could be prepared. N.W. showed SA Gee and SA Pahnke his phone which had all

of the Facebook messenger communications between them. N.W. stated that all of their

AFFIDAVIT OF SA HUYNH - 6 UNITED STATES ATTORNEY
USAO #2018R01115 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Co aI DN OH FP WY YN =

NY wMO NH WH NY NY NY ND WH KH HF KF HF KF HP HFS SF ES
eo DN A FB WD NY KH ODO OO CO DN A HP WW NY | &

 

 

Case 2:19-mj-00128-PLM Document1 Filed 03/29/19 Page 8 of 18

communication was for the purpose of preparing his return. SA Pahnke went through the
N.W.’s 2017 Form 1040A U.S. Individual Income Tax Return filed with the IRS. He
noted that the tax return filed with the IRS contained a $1,500 education credit. N.W.
stated that he did not know why that was on his tax return. He did not go to school and
he did not tell KRIER to put that on his tax return. N.W. explained that the tax return that
KRIER prepared for him was stopped by the IRS and he had to go to meet with IRS to
confirm the information in his return before they would process it. He took a day off
work and went into the IRS office and got his tax return filed. He later told KRIER that
he refused to pay him a tax preparation fee due to the problems he experienced with filing
his tax return.

Dl. FACEBOOK SOCIAL NETWORKING SERVICES

15. | Facebook owns and operates a free-access social networking website of the
same name that can be accessed at http:/Awww.facebook.com. Facebook allows its users
to establish accounts with Facebook, and users can then use their accounts to share
written news, photographs, videos, and other information with other Facebook users, and,
sometimes, with the general public.

16. | Facebook asks users to provide basic contact and personal identifying
information, either during the registration process or thereafter. This information
includes the user’s full name, birth date, gender, contact e-mail addresses, Facebook
passwords, Facebook security questions and answers (for password retrieval), physical
address (including city, state, and zip code), telephone numbers, screen names, websites,
and other personal identifiers. Facebook also assigns a user identification number to each
account.

17. Facebook users may join one or more groups or networks to connect and
interact with other users who are members of the same group or network. Facebook
assigns a group identification number to each group. A Facebook user can also connect
directly with individual Facebook users by sending each user a “Friend Request.” If the
recipient of a “Friend Request” accepts the request, then the two users will become

AFFIDAVIT OF SA HUYNH - 7 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
USAO #2018R01115 SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo © YQ HA WH fF WH PO Fr

NM bw NH WH NY WH PL WO RO RR RR RR eee
on BN UO BR WY HO SY CO OO OO HS DH tO FP WY NY KS GS

 

 

Case 2:19-mj-00128-PLM Document1 Filed 03/29/19 Page 9 of 18

“Friends” for purposes of Facebook and can exchange communications or view
information about each other. Each Facebook user’s account includes a list of that user’s
“Friends” and a “News Feed,” which highlights information about the user’s “Friends,”
such as profile changes, upcoming events, and birthdays.

18. Facebook users can select different levels of privacy for the
communications and information associated with their Facebook accounts. By adjusting
these privacy settings, a Facebook user can make information available only to himself or
herself, to particular Facebook users, or to anyone with access to the Internet, including
people who are not Facebook users. A Facebook user can also create “lists” of Facebook
friends to facilitate the application of these privacy settings. Facebook accounts also
include other account settings that users can adjust to control, for example, the types of
notifications they receive from Facebook.

19. Facebook users can create profiles that include photographs, lists of
personal interests, and other information. Facebook users can post “status” updates about
their whereabouts and actions, as well as links to videos, photographs, articles, and other
items available elsewhere on the Internet. Facebook users can also post information
about upcoming “events,” such as social occasions, by listing the events’ time, location,
host, and guest list. In addition, Facebook users can “check in” to particular locations or
add their geographic locations to their Facebook posts, thereby revealing their geographic
locations at particular dates and times. A user’s profile page also includes a “Wall,”
which is a space where the user and his or her “Friends” can post messages, attachments,
and links that typically are visible to anyone who can view the user’s profile.

20. Facebook allows users to upload photos and videos. It also provides users
the ability to “tag” (i.e., label) other Facebook users in a photo or video. When a user is
tagged in a photo or video, he or she receives a notification of the tag and a link to see the
photo or video. For Facebook’s purposes, the photos and videos associated with a user’s

account will include all photos and videos uploaded by that user that have not been

AFFIDAVIT OF SA HUYNH - 8 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
USAO #2018RO1115 SEATTLE, WASHINGTON 98101
(206) 553-7970
So HM bw NM NH HY WH WN NH KR KR HR HB HS HS HF Se eS
oN NTN WN bh Ww bo —_- @D © .oO ~] nN Nn _ Ww No —- &

 

 

Case 2:19-mj-00128-PLM Document1 Filed 03/29/19 Page 10 of 18

deleted, as well as all photos and videos uploaded by any user that have that user tagged
in them.

21. Facebook users can exchange messages on Facebook with other users
through a “Private Message” feature. These messages, which are similar to e-mail and
text messages, are sent to the recipient’s Facebook “Inbox,” which stores copies of
messages sent by the recipient. Facebook users can also post comments on the Facebook
profiles of other users or on their own profiles; such comments are typically associated
with a specific posting or item on the profile. Facebook also has a Video Calling
feature, and, although Facebook does not record the calls themselves, it does keep records
of the date of each call.

22. Ifa Facebook user does not want to interact with another user on Facebook,
the first user can “block” the second user from seeing his or her account.

23. Facebook has a “like” feature that allows users to give positive feedback or
connect to particular pages. Facebook users can “like” Facebook posts or updates, as
well as webpages or content on third-party (i.e., non-Facebook) websites. Facebook
users can also become “fans” of particular Facebook pages.

24. Facebook has a search function that enables its users to search Facebook for
keywords, usernames, or pages, among other things.

25. Each Facebook account has an activity log, which is a list of the user’s
posts and other Facebook activities from the inception of the account to the present. The
activity log includes stories and photos that the user has been tagged in, as well as
connections made through the account, such as “liking” a Facebook page or adding
someone as a friend. The activity log is visible to the user but cannot be viewed by
people who visit the user’s Facebook page.

26. Facebook Notes is a blogging feature available to Facebook users, and it
enables users to write and post notes or personal web logs (“blogs”), or to import their

blogs from other services, such as Xanga, LiveJournal, and Blogger.

AFFIDAVIT OF SA HUYNH - 9 UNITED STATES ATTORNEY
USAO #2018R01115 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo CO ~T BN WA BP WY HO

mM db bw BH LO PO BO DO DNR mm me
oon KN ON SP OW YY KH TD HO MO HN HD A Bh WH YH KS S&S

 

 

Case 2:19-mj-00128-PLM Document1 Filed 03/29/19 Page 11 of 18

27. The Facebook Gifts feature allows users to send virtual “gifts” to their
friends that appear as icons on the recipient’s profile page. Gifts cost money to purchase,
and a personalized message can be attached to each gift. Facebook users can also send
each other “pokes,” which are free and simply result in a notification to the recipient that
he or she has been “poked” by the sender.

28. | Facebook also has a Marketplace feature, which allows users to post free
classified ads. Users can post items for sale, housing, jobs, and other items on the
Marketplace.

29. In addition to the applications described above, Facebook also provides its
users with access to thousands of other applications on the Facebook platform. When a
Facebook user accesses or uses one of these applications, an update about that the user’s
access or use of that application may appear on the user’s profile page.

30. Some Facebook pages are affiliated with groups of users, rather than one
individual user. Membership in the group is monitored and regulated by the
administrator or head of the group, who can invite new members and reject or accept
requests by users to enter. Facebook can identify all users who are currently registered to

a particular group and can identify the administrator and/or creator of the group.

‘Facebook uses the term “Group Contact Info” to describe the contact information for the

group’s creator and/or administrator, as well as a PDF of the current status of the group
profile page.

31. | Facebook uses the term “Neoprint” to describe an expanded view of a given
user profile. The “Neoprint” for a given user can include the following information from
the user’s profile: profile contact information; News Feed information; status updates;
links to videos, photographs, articles, and other items; Notes; Wall postings; friend lists,
including the friends’ Facebook user identification numbers; groups and networks of
which the user is a member, including the groups’ Facebook group identification
numbers; future and past event postings; rejected “Friend” requests; comments; gifts;
pokes; tags; and information about the user’s access and use of Facebook applications.

AFFIDAVIT OF SA HUYNH - 10 UNITED STATES ATTORNEY
USAO #2018R01115 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
0 CO DA UW B&B Ww WH

to Sw bw bw KH KH BD BRD RD Om et
oO “ST HN NN SB WH HB SEP OO OU UNCON UR OY TOU CUO

 

 

Case 2:19-mj-00128-PLM Document1 Filed 03/29/19 Page 12 of 18

32. Facebook also retains Internet Protocol (“IP”) logs for a given user ID or IP
address. These logs may contain information about the actions taken by the user ID or IP
address on Facebook, including information about the type of action, the date and time of
the action, and the user ID and IP address associated with the action. For example, if a
user views a Facebook profile, that user’s IP log would reflect the fact that the user
viewed the profile, and would show when and from what IP address the user did so.

33. | Facebook has a service known as “Facebook Messenger,” which allows one
Facebook user to communicate directly with another. These messages are stored within
the user’s profile for an indefinite period of time and can only be deleted by the user.
Provided the user had not deleted the messages, Facebook is able to provide this
information.

34. Social networking providers like Facebook typically retain additional
information about their users’ accounts, such as information about the length of service
(including start date), the types of service utilized, and the means and source of any
payments associated with the service (including any credit card or bank account number).
In some cases, Facebook users may communicate directly with Facebook about issues
relating to their accounts, such as technical problems, billing inquiries, or complaints
from other users. Social networking providers like Facebook typically retain records
about such communications, including records of contacts between the user and the
provider’s support services, as well as records of any actions taken by the provider or
user as a result of the communications.

35. Therefore, the records of Facebook are likely to contain all the material
described above, including stored electronic communications and information concerning
subscribers and their use of Facebook, such as account access information, transaction
information, and other account information.

IV. INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

36. Lanticipate executing this warrant under the Electronic Communications

Privacy Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A), by

AFFIDAVIT OF SA HUYNH - 11 UNITED STATES ATTORNEY
USAO #2018R01115 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo SYN DN WH F&F WO WH —

Ny MN HH NY KY NY WY DY NO HR HH BR BR Be Be Se EE SS eS
o ~~] ONO OA UBUD UYU ll lUOlUlUlUCUNCOClCUOCO STOOD ta Oa NK

 

 

Case 2:19-mj-00128-PLM Document 1 Filed 03/29/19 Page 13 of 18

using the warrant to require Facebook to disclose to the government copies of the records
and other information (including the content of communications) particularly described in
Section I of Attachment B. Upon receipt of the information described in Section I of
Attachment B, government-authorized persons will review that information to locate the
items described in Section II of Attachment B.
V. REQUEST FOR NONDISCLOSURE AND SEALING

37.  Irequest, pursuant to the preclusion-of-notice provisions of Title 18, United
States Code, Section 2705(b), that Facebook be ordered not to notify any person
(including the subscriber or customer to which the materials relate) of the existence of
this warrant for such period as the Court deems appropriate. The government submits
that such an order is justified because notification of the existence of this Order would
seriously jeopardize the ongoing investigation. Such a disclosure would give the
subscriber an opportunity to destroy change patterns of behavior and to continue his
flight from prosecution

38. I further request that the Court order that all papers in support of this
application, including the affidavit and search warrant, be sealed until further order of the
Court. These documents discuss an ongoing fugitive investigation that is neither public
nor known to the target of the investigation. Accordingly, there is good cause to seal
these documents because their premature disclosure may seriously jeopardize the
investigation by assisting the target’s continued flight from prosecution.

VI. CONCLUSION

39. Based on the forgoing, I request that the Court issue the proposed search
warrant. This Court has jurisdiction to issue the requested warrant because it is “a court
of competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a),
(b)(1)(A) & (c)(1)(A). Specifically, the Court is “a district court of the United States...
that — has jurisdiction over the offenses being investigated.” 18 U.S.C. § 2711(@)(A)Q).
Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not

required for the service or execution of this warrant. Accordingly, by this Affidavit, I

AFFIDAVIT OF SA HUYNH - 12 UNITED STATES ATTORNEY
USAO #2018R01115 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo e& SN DBD A FP WD YH

ww wo hb HN KB PB NY NO NO B= Be Be RO] ee
Co ~~ DW UH BP WH NY S& DOD O BAY DBD A F&F WD NY KS &

 

 

Case 2:19-mj-00128-PLM Document1 Filed 03/29/19 Page 14 of 18

seek authority for the government to search all of the items specified in Section I,
Attachment B (attached hereto and incorporated by reference herein) to the Warrant, and
specifically to seize all of the data, documents and records that are identified in Section II

to that same Attachment.

I declare under penalty of perjury that the statements above are true and correct to
the best of my knowledge and belief.
DATED this 29th day of March, 2019.

 

Eric Huynh; Special Agent
Social Security Administration
Office of the Inspector General

SUBSCRIBED AND SWORN before me on this 29th day of March, 2019.

 
   

AULA L. MCCANDLIS
United States Magistrate Judge

AFFIDAVIT OF SA HUYNH - 13 UNITED STATES ATTORNEY
USAO #2018R01115 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Case 2:19-mj-00128-PLM Document 1 Filed 03/29/19 Page 15 of 18

ATTACHMENT A
Description of Property to be Searched

1. This warrant applies to information associated with the Facebook user |
ID’s 100000040062226 and 115560115151566, stored at premises owned, maintained,
controlled, or operated by Facebook, a company headquartered in Menlo Park,

California.
ATTACHMENT A - I UNITED STATES ATTORNEY
USAO #2018R01115 _ 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Case 2:19-mj-00128-PLM Document1 Filed 03/29/19 Page 16 of 18

ATTACHMENT B

Particular Things to be Seized
I. Information to be disclosed by Facebook
To the extent that the information described in Attachment A is within the possession,
custody, or control of Facebook, including any messages, records, files, logs, or
information that have been deleted but are still available to Facebook, or have been
preserved pursuant to a request made under 18 U.S.C. § 2703(f), Facebook shall disclose
the following information to the government for the user ID listed in Attachment A:

(a) All contact and personal identifying information, including full name, user
identification number, birth date, gender, contact e-mail addresses,
Facebook passwords, Facebook security questions and answers, physical
address (including city, state, and zip code), telephone numbers, screen
names, websites, and other personal identifiers.

(b) All activity logs for the account and all other documents showing the user’s
posts and other Facebook activities;

(c) All photos and videos uploaded by that user ID and all photos and videos
uploaded by any user that have that user tagged in them;

(d) All profile information; News Feed information; status updates; links to
videos, photographs, articles, and other items; Notes; Wall postings; Friend
lists, including the Friends’ Facebook user identification numbers; groups
and networks of which the user is a member, including the groups’
Facebook group identification numbers; future and past event postings;
rejected “Friend” requests; comments; gifts; pokes; tags; and information
about the user’s access and use of Facebook applications;

(e) All other records of communications and messages made or received by the
user, including all private messages, chat history, video calling history, and
pending “Friend” requests;

(f) All “check ins” and other location information;

ATTACHMENT B - | UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
USAO #2018R01115 SEATTLE, WASHINGTON 98101
(206) 553-7970
Case 2:19-mj-00128-PLM Document1 Filed 03/29/19 Page 17 of 18

(g) All IP logs, including all records of the IP addresses that logged into the
account;

(h) All records of the account’s usage of the “Like” feature, including all
Facebook posts and all non-Facebook webpages and content that the user
has “liked”;

(i) All information about the Facebook pages that the account is or was a “fan”
of;

(j) All past and present lists of friends created by the account;

(k) All records of Facebook searches performed by the account;

(1) All information about the user’s access and use of Facebook Marketplace;

(m) The types of service utilized by the user;

(n) The length of service (including start date) and the means and source of any
payments associated with the service (including any credit card or bank
account number);

(0) All privacy settings and other account settings, including privacy settings
for individual Facebook posts and activities, and all records showing which
Facebook users have been blocked by the account;

(p) All records pertaining to communications between Facebook and any
person regarding the user or the user’s Facebook account, including
contacts with support services and records of actions taken.

II. Information to be seized by the government
The following information described above in Section I that relates to the ongoing fraud
investigation involving Steven Krier, for the user [D’s identified on Attachment A:
(a) Any content including e-mails, messages, texts, photographs, visual
images, documents, spreadsheets, address lists, and contact lists
(b) All records relating to who created and used the user ID’s, and all records

identifying any person with whom the user has been in contact

ATTACHMENT B -2 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
USAO #2018R01115 SEATTLE, WASHINGTON 98101
{206) 553-7970
Case 2:19-mj-00128-PLM Document 1 Filed 03/29/19 Page 18 of 18

(c) All subscriber records associated with the specified accounts, including
name, address, local and long distance telephone connection records,
records of session times and durations, length of service (including start
date) and types of service utilized, telephone or instrument number or other
subscriber number or identity, including any temporarily assigned network
address, and means and source of payment for such service including any
credit card or bank account number.

(d) Any and all other log records, including IP address captures, associated
with the specified accounts.

(e) Any records of communications between Facebook and any person about
issues relating to the account, such as technical problems, billing inquiries,
or complaints from other users about the specified account. This to include
records of contacts between the subscriber and the provider's support
services, as well as records of any actions taken by the provider or

subscriber as a result of the communications.

ATTACHMENT B -3 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
USAO #2018R01115 SEATTLE, WASHINGTON 98101
(206) 553-7970
